OFFlCEOFT?iEATTORNEY         GENERALOFTRXAS
                          AUSTIN




lionorebleC . L. Giber, Chelrnum
Com&ttea 011Judloiery end Uniform State Laws
I:ousc)
      of iieprssentetivee
aw4n,   Gxes

Deer Sirt




                        entlW.ed.,en not prmM.n&thwt
                        Court8 $n coun8lee~ofmorr~thea
                        y~flYo.'thotiwnd(ses,606),+rAd
  .'                    dmd,eevetnty-fivethctaeend~
     (SY5,OOO)lx@ebit.sntir,aofxirdingto the ;Lwt #rood-
     lng Federal Census,,ahtillhaya the euthorit~to
     dlreot, oontrol, employ aud dtUOhaZ’@O all building
     euperintemdante, telephanr operatore, sleva6or
     operetma, jaaltarm end all other e~~plopwilnboserary
     to the upkeep, PYrlntenaoooend operation of the
     court hquses in their oountloa, exOaptln(5,jell
     guerda, matrons end other amploysea dlreotly 0n~;w.d
     in the operation aad maintenance ot the jails and
     tke eefrkeeping of prlroners in su0h Oountler, pros-
     orlbing rules rogerding auOh amployms, and lialta-
     tlons upon the amount of sn3a.r~to be paid, the
     method of ~m~loylng end eooountlng, end the period
     for wtloh euoh employmmt ahall be made, and drolar-
     lag an emsritenoy4
     *ao it enaoted by the Loglelsturo of the State of Texas~
           T300t10n 1. In al.1OOuntleD la this Btato having
     e poplation ot mar. than thrw         huadrrd twenty-flvs
     thousend    (588,000)   and lora than three hundnd 80+0&p
     tire thousand (8715,000)lnhabltu&, locordiag to the
     la8t prroading hde?al       Ceaau~, all ompleywr tmo-
     ruary 00 the mpair,        neiatonanm, end opwa8lon of
     th6 0Ourt how68       or r~ah 00mw       s&i2 b0 ~dar tha
     Qlrro*lon end 0ontrol of the CIo1&*Ioamz8~ 00uH.
     Tha %at~%f judea aha% da8%(pute a bullding 6uPWl&-
in   kadwt;uid        the &mm%r8lener8~ Oourt aball eppoint
     a1L other mae8mary lmploymac~mbjedt to oonflrmtli~on
     by sale Court. T h e     Co u r l
                                     thallhate the right to
     dfaoharg6 my auoh~ompLo~6e at 6ny tims ?or wwo.
     Sudhap~oiotaunts chdllbelnwritir~~(,~lillbo~l~~
I    by the lsiplo~e~,8tete the rutuse or the duties 60
     be perfom~d, the period for nhlosl8u6h omployaent ie
     mule, the houra.to bo WOrki@&,uld the -0Wlt'tO be
     paid, and I&halloonI?wr PO th0 roqu%roazttm of and by
     subfoot to the 15.mltationaprovided by Beotioa IO,
     Clnptu 466, Ads pi ZBBLb,CLltJa       LbgSalatnro, BOoor
     Gelled Seralon. Bush erploymnt shall In no avant
     atwd     beyond January lat Or th0 yeu: sucoeadlng tha
     appolntment;but my be mnwoQ from yeat to y'ur*
     The ntu&er of pemons to b& enploy'rdurl tha amount,
     to be paid shell be fire4 by tko oornni~@iOmer~*Cwart.
     All law re~lstbfng the mektng et lmploymonte, the
     aeaourrtlngof fundr, and all budgot lawa and regal-
     tions applioable.to the oountio8 to v&lob thle Aat
     eppllss, shall apply to auoh employmenta, except in-
     Dofar as In oonfliot with.thin Aot, in whioh event
     this Act Shall oontrol, All employems, lnoluding
     jell guerda, matrons, elwator operators end other
     m&Oh 6qloya~n mngagsd In the operation 0r the jail&
                                                 ..

aon. C. ii.Mlmsr, page 3                              \


    In such countlee shall oontinue.to bo oaployod
    and di6oharF;edby the Sheriff la the manner now
    rided by law, and ell employsas n6ow6ary   for the
    proper aonduot of tho jells or tho aafekeeplng  of
    the prisoners skall bo subjeot to tho sx6~urlrO
    dlrootlon end control of the Yharlft of aueh cW6ty.
              N’S60.   e.   The faot thet the Court ot Givll
    AipamLa       at San Antonio has roomntly hold that Qll
    oeurt houeo metntonenoo omployoos em mubjoot to
    tho oxolucsivedirootion end aontrol of th0 Sh0rlrr.
    end may b6 u~ployed and dlroh6rgOU only by th0
    BhOrifi, am% the iUrth6r i6Ot th6t it ha6 ba6n tb
    ou6tm, polioy and ostabllrhod rule that ell 6uoh
    mmploysw bars been amplo~e,b anlldisolmr~edby ths
    OommI66lonerr~Court "6 raglay     o? the oosmty, sntI
    that the holdlllgof tho Court of CiYll Rppoalo
    oreatss oon?u6ion with respwt to the repelr   ui.a-
    towoe    operation and upkrsp Q? pub110 bulldlly~
    ln the Lre sr counties, anQ lnorw8sr the 0660 of
    o ration thoroln, crsata6 a6 usr&enoy am%.rBt~l6qmr~~
    t r ve ptblio       neosarlty   t&t   tha GonstLtutianlZ'Btlk
     roqulrlngbill8 to b6 ro6d on tbr6r sororel day8 in
    uch hou6e bo suspended, ane sale Rule 16 har6by
    ouopemlod, end thi6 Act shell teko stiect end bo in
    roroo from and after ito pwsege, UW? it is 60 lnmotod.Y
    It 16 stetsd in &ii&at           in hotion        S of th6'6ba+WemMaaad
bill that tho holding OS the Oourt of Civil APpoals,'Sen Ar~tonio,
Texas, orsmtsr 006fu6lonwit5 r68poot to the ropalr, malntonanoa,
opuatlon end upkeop ot public bulldings in the beige ocuntlos,
sto. in thio oonneotlon,  wo wirh to onI. your attenbion to the
oeso of Cherlon yu.Anderson, County &d&o, ot al, grhintltf in
error Y. %X11 W. Mood, SheriffI def&nbant in error, the case
referred tc in above mcntlonod bill, whom the %up#no Qourt of
Tsxaa through Honorable James PI ALumndor,  Chlot Suotloo,
rsvarsed the judgment OS the Oourt of Clvll Appeals and tho
judgment of the trial court was aftlrmd. Wowsvu, it is to be
notod that e motion Par rohoering has been filed in thl6 0660
before the Supre6o Court an% has not yet beon acted upon by
mid court.
     Seotlcn 56 or Article a of the           Btate       Conatltutlon pm-
vidos in part:
          *The legislature shell not, oxoopt ee othe-
     wire prcvldod in this Constitution, pans any laoel
Eon. 0. B. wsaer, page 4


     or ape8181 law, . . . regulating the afiairt8 of
     OOUntlea, cltles, towtm, war68 or nahool dfatriot8
            ateating offiee8, or pre8orlblng the power8
     &i &tie* or orfteer8, in aountle8, altle8, towns,
     alectlon or ml001 dlEtriCtR . . , and In all other
     oases where a general law 08n be made epplloabie,
     no local or speelal law eball be enacted; provided
     that nothing herein aontalne4 shall be conetrurd to
     prohibit the Legislature from p88elng rpeuial lars
     for the preaen8tlon of the &am% end floh of thin
     State In oertaln 10aa11t108."
      Le beve oarefully oonsidered ;lemte Bill No. 280, supra,
in oonnection tit4 the rwect ease of J. E. Mller, et al va.
the County of El Pa&, Texas, et 81, Ml&         oplnlclnwas handed
acnn OP tbo eara day of April, lo&l, by thr Suprem Court,
and the authoritlsrroited tharrln. Th4fororo, it ir our opln-
io n th st Wmto  B ill No . 66ti is l 1 60~1 or epe&G.  bill
8ttelpgtlngto regtite the affair8 of countlee md pre8erlblng
the powara 4nd dutie8 of oertoln offloar6 meation4d therein.
Therefore, Son&8 Bill Ho. Z88, 8mpra, IE uneon8tltutloaal and
void.
        Trusting   that the Sorogolng fulLy 8n8wer8 go-s iaquiry,
we am